815 So.2d 748 (2002)
Asuncio LUYAO, Petitioner,
v.
Ken MASCARA, Sheriff, St. Lucie County, Respondent.
No. 4D02-1550.
District Court of Appeal of Florida, Fourth District.
May 3, 2002.
Richard G. Lubin and John Olea of Richard G. Lubin, P.A., West Palm Beach, for petitioner.
Robert A. Butterworth, Attorney General, Tallahassee, and Monique E. L'Italien, Assistant Attorney General, West Palm Beach, for respondent.
PER CURIAM.
Petitioner is a medical doctor who was recently arrested on numerous charges relating to the illegal sale or delivery of drugs. The trial court, in setting bond, followed the local bond schedule for each charge, and when the amounts were added together, they totaled $1,890,000. Petitioner seeks a writ of habeas corpus which we grant, because the amount of bail is excessive in light of the financial circumstances of the petitioner. Excessive bail is tantamount to no bail. Alvarez v. Crowder, 645 So.2d 63 (Fla. 4th DCA 1994) and *749 cases cited. We therefore grant the petition and return it to the trial court for a new determination of reasonable bail in a reduced amount.
GUNTHER, KLEIN and HAZOURI, JJ., concur.